         Case 1:21-cv-01514-SAG Document 23 Filed 08/02/21 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

LLOYD JARRETT, et al.,                  *
                                        *
    Plaintiffs,                         *
                                        *
v.                                      *     Civil Case No. 1:21-cv-01514-SAG
                                        *
HOME DEPOT U.S.A., Inc., et al.,        *
                                        *
    Defendants.                         *
                                        *
                                 *************
                           MEMORANDUM OPINION

       Lloyd Jarrett (“Jarrett”) and his wife (collectively “Plaintiffs”) sued Home Depot U.S.A.,

Inc. and The Home Depot, Inc. (collectively, “Home Depot”), as well as store manager Keith

Redmiles (“Redmiles” or, collectively with Home Depot, “Defendants”) in the Circuit Court for

Baltimore City, alleging state law claims for negligence and loss of consortium related to an

alleged fall that occurred in one of Home Depot’s stores. ECF 6. Defendants removed the

Complaint to this Court on the basis of diversity jurisdiction. ECF 1. There are two motions

currently pending, both of which deal with the question of Redmiles’s role in the case and whether

this Court may appropriately exercise diversity jurisdiction. First is Redmiles’s Motion to Dismiss

for Failure to State a Claim, ECF 2, which Plaintiffs have opposed, ECF 10, to which Defendants

have, in turn, replied, ECF 16. Second is Plaintiffs’ Motion to Remand to State Court, ECF 11,

which Defendants have opposed, ECF 17, to which Plaintiffs have, in turn, replied, ECF 22. After

review of those filings, no hearing is necessary. See Loc. R. 105.8 (D. Md. 2021). For the reasons

that follow, Redmiles’s Motion to Dismiss is Granted and Plaintiffs’ Motion to Remand is Denied.




                                                1
          Case 1:21-cv-01514-SAG Document 23 Filed 08/02/21 Page 2 of 8



I.     PROCEDURAL AND FACTUAL BACKGROUND

       Plaintiffs, who are Maryland residents, filed their Complaint in state court on April 19,

2021. ECF 6. Plaintiffs allege that Jarrett suffered injury when he tripped and fell on a metal

bracket attached to the floor of the Home Depot store. Id. ¶ 3. Plaintiffs assert that the protruding

metal bracket was a dangerous condition of which Defendants, and Redmiles specifically, had

actual and/or constructive knowledge. Id. ¶ 7. They further allege that, as store manager, Redmiles

was responsible for “the maintenance, safety procedures, repairs, displays (both set up and break

down), warnings, supervision of other unknown employees and overall care of the Store,” and that

he, or other employees under his supervision, negligently left the metal bracket protruding on the

store floor. Id. ¶¶ 5-6. Lastly, they allege that Defendants failed to take reasonable steps to either

remove the metal bracket from the floor or give customers, and Jarrett specifically, reasonable

notice or warning of the dangerous condition posed by the metal bracket. Id. ¶ 8.

       While Home Depot is a foreign corporation, Redmiles is a resident of Maryland—his

presence as a party would thus defeat diversity jurisdiction. Defendants removed the action to this

Court, asserting diversity jurisdiction by virtue of the presently sought-after dismissal of Redmiles.

ECF 1, ECF 2. Plaintiffs countered by seeking remand to state court, arguing that its claims against

Redmiles are valid and should not be dismissed. ECF 11.

II.    LEGAL STANDARD

           a. Rule 12(b)(6) Motions to Dismiss

       A defendant is permitted to test the legal sufficiency of a complaint by way of a motion to

dismiss. See, e.g., In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty.

Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016). A Rule 12(b)(6) motion constitutes an assertion




                                                  2
            Case 1:21-cv-01514-SAG Document 23 Filed 08/02/21 Page 3 of 8



by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails as a matter

of law “to state a claim upon which relief can be granted.”

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Rule 8(a)(2), which provides that a complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” The purpose of the rule is to

provide the defendants with “fair notice” of the claims and the “grounds” for entitlement to relief.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to “state

a claim to relief that is plausible on its face.” Id. at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 684

(2009) (“Our decision in Twombly expounded the pleading standard for ‘all civil actions.’”); see

also Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed

factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal

pleading rules “do not countenance dismissal of a complaint for imperfect statement of the legal

theory supporting the claim asserted.” Johnson v. City of Shelby, 574 U.S. 10, 11 (2014) (per

curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Id. at 556 (internal quotation marks

omitted).



                                                  3
         Case 1:21-cv-01514-SAG Document 23 Filed 08/02/21 Page 4 of 8



       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co., 637 F.3d 435 at 440 (citations omitted);

see Semenova v. Maryland Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v. Substitute

Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However, a court is not required to accept legal

conclusions drawn from the facts. Papasan v. Allain, 478 U.S. 265, 286 (1986). “A court decides

whether [the pleading] standard is met by separating the legal conclusions from the factual

allegations, assuming the truth of only the factual allegations, and then determining whether those

allegations allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy

sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied,

566 U.S. 937 (2012).

           b. Motions to Remand

       Courts “‘strictly construe the removal statute and resolve all doubts in favor of remanding

the case to state court.’” Receivership of Mann Bracken, LLP v. Cline, Civ. No. RWT-12-0292,

2012 WL 2921355, *2 (D. Md. 2011) (citing Stephens v. Kaiser Found. Health Plan of the Mid–

Atl. States, Inc., 807 F.Supp.2d 375, 378 (D. Md. 2011)). As the Fourth Circuit has explained,

“The burden of establishing federal jurisdiction is placed upon the party seeking removal . . .

Because removal jurisdiction raises significant federalism concerns, we must strictly construe

removal jurisdiction . . . If federal jurisdiction is doubtful, a remand is necessary.” Mulcahey v.

Columbia Organic Chems. Co., Inc., 29 F.3d 148, 151 (4th Cir. 1994) (citations omitted).

Nevertheless, because the decision to remand is largely unreviewable, district courts should be

cautious about denying defendants access to a federal forum. See Semtek Int’l, Inc. v. Lockheed

Martin Corp., 988 F. Supp. 913, 914–15 (D. Md. 1997).



                                                 4
          Case 1:21-cv-01514-SAG Document 23 Filed 08/02/21 Page 5 of 8



III.   ANALYSIS

       The central question here is one of so-called “fraudulent” joinder, which prevents plaintiffs

from adding “a non-diverse defendant solely for the purpose of defeating federal diversity

jurisdiction.” Sodibar Sys., Inc. v. Simon, Civ. No. PWG–13–3399, 2014 WL 1276441 at *3 (D.

Md. 2014) (quoting Mayes v. Rapport, 198 F.3d 457, 464 (4th Cir. 1999)) The fraudulent joinder

doctrine empowers a district court to “disregard, for jurisdictional purposes, the citizenship of

certain nondiverse defendants, assume jurisdiction over a case, dismiss the nondiverse defendants,

and thereby retain jurisdiction.” Mayes, 198 F.3d at 464 (citing Cobb v. Delta Exports, Inc., 186

F.3d 675, 676 (5th Cir. 1999)). To establish fraudulent joinder, the defendant must establish that

there is “no possibility” that the plaintiff would be able to establish a cause of action against the

in-state defendant. Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993). Here, the

parties contest whether there is “no possibility” that a store manager, Redmiles, may be held jointly

and severally liable for an injury that allegedly occurred as a result of the condition of the store

premises. If such liability is possible under Maryland law, then there has been no fraudulent

joinder—Redmiles’s presence destroys complete diversity and requires remand of the case. If not,

then dismissal of Plaintiffs’ claims against him is appropriate, meaning complete diversity exists

between Plaintiffs and Home Depot and no remand is required.

       Curiously, while there is extensive case law on point from other states cutting in both

directions on this question of manager liability for a retail store’s premises, Maryland courts do

not appear to have addressed the issue directly. This precedential gap would, at first glance, appear

to be a boon to Plaintiffs’ case. After all, not only is the law clear that all doubts regarding federal

jurisdiction should be resolved in favor of remand, but the standard for fraudulent joinder

specifically is that there must be “no possibility” of maintaining a negligence claim against



                                                   5
          Case 1:21-cv-01514-SAG Document 23 Filed 08/02/21 Page 6 of 8



Redmiles in state court. However, upon closer examination, there are well-established principles

of Maryland law that require Redmiles’s dismissal.              Specifically, Maryland courts have

consistently held that landowners, such as Home Depot, owe a nondelegable duty to invitees to

“use reasonable and ordinary care to keep [the] premises safe for the invitee[s] and to protect

[them] from injury caused by an unreasonable risk which the invitee, by exercising ordinary care

for his own safety will not discovery.” Appiah v. Hall, 416 Md. 533, 560-61, (2010). To this end,

a manager “who performs the nondelegable duty of the employer does not thereby assume a

personal duty” in its execution. Athas v. Hill, 300 Md. 133, 148 (1984) (concluding that a manager

could not be held individually liable for failure to provide a safe workplace, because that was the

employer’s nondelegable duty); see also Hastings v. Mechalske, 336 Md. 663, 676 (1994) (“Athas

thus makes clear that a supervisor’s negligence in the performance of his or her supervisory duties

is not enough to subject him or her to personal liability.”).

       While Athas 1 leaves open the possibility that managers may appropriately be held liable

for their own tortious conduct, it draws a clear line between “affirmative, direct acts of negligence”

that managers might carry out in breach of a personal duty of care versus acts that merely constitute

performance of, or failure to perform, the employer’s nondelegable duties. Id. at 149. Here,




1
  Athas and its progeny involve co-employee liability in which employees were injured on the job
and sued supervisory employees for failing to provide a safe place to work. While that is factually
distinguishable from this premises liability case (particularly given the additional element of the
Maryland’s worker’s compensation scheme at play in Athas), the underlying principles regarding
an employer’s non-delegable duties and a supervisory employee’s liability are directly applicable
here—providing a safe place to work is a natural corollary of providing a safe place for invitees to
shop. Indeed, Athas very clearly articulated its holding as being a product of Maryland’s core
negligence common law principles, not merely the unique worker’s compensation framework,
confirming its broader applicability beyond the context of co-employee liability. See 300 Md. at
149 (“Thus, under the workmen’s compensation scheme as well as under the common law, the
supervisory employee should not be held liable for breaching a duty such as providing a safe place
to work.”).
                                                  6
          Case 1:21-cv-01514-SAG Document 23 Filed 08/02/21 Page 7 of 8



Plaintiffs’ Complaint does not assert that Redmiles had any affirmative, direct involvement with

the incident aside from his general duties to maintain the store’s safety. ECF 1 ¶ 6. Indeed,

Plaintiffs do not even allege that Redmiles was present at the store on the day of Jarrett’s accident.

While it may certainly be true that Redmiles was “responsible for the maintenance, safety

procedures, repairs, displays (both set up and break down), warnings, supervision of other

unknown employees and overall care of the Store,” id., such that the responsibility of remedying

the dangers of the protruding metal bracket fell squarely on his shoulders, it is impossible to

separate that responsibility from Home Depot’s nondelegable duty to maintain a safe premises.

Per Plaintiffs’ presently-pled version of events, Redmiles’s sole connection to this case is his duty

to carry out Home Depot’s nondelegable duty to maintain a safe premises for invitees, the negligent

performance of which Redmiles may not be held individually liable under Maryland law. 2

       Thus, because there is “no possibility” that Redmiles is individually liable for Plaintiffs’

alleged injury under Maryland law, he has been fraudulently joined here. Dismissal of the claims

against him are proper, and, since complete diversity will exist following his dismissal, remand is

inappropriate.




2
  While the fraudulent joinder analysis is a stringent one focused primarily on the legal feasibility
of Plaintiffs’ claims against Redmiles as examined above, the Court need not leave its common
sense at the door when assessing the case either. See Newton v. S. Grocery Stores, 16 F. Supp.
164, 166-67 (E.D.S.C. 1936). Given that any liability here would be joint and several between
Home Depot and Redmiles by virtue of vicarious liability, Plaintiffs would seem to have little
substantive interest in holding Redmiles personally liable, given the deeper pockets (and
insurance) of his employer. As such, it is difficult to avoid the conclusion that Plaintiffs have
brought suit against Redmiles solely to defeat diversity jurisdiction. Though such pragmatic and
circumstantial considerations are not dispositive, they provide further support for the Court’s
ultimate conclusion.
                                                  7
            Case 1:21-cv-01514-SAG Document 23 Filed 08/02/21 Page 8 of 8



IV.    CONCLUSION

       For the reasons set forth above, Redmiles’s Motion to Dismiss, ECF 2, is GRANTED, and

Plaintiffs’ Motion for Remand to State Court, ECF 11, is DENIED. A separate Order is filed

herewith.



Dated: August 2, 2021                                                   /s/
                                                        Stephanie A. Gallagher
                                                        United States District Judge




                                             8
